EXHIBIT 10.5


WOLVERINE WORLD WIDE, INC.
STOCK INCENTIVE PLAN OF 1999

SECTION 1

ESTABLISHMENT OF PLAN; PURPOSE OF PLAN

          1.1          Establishment of Plan. The Company hereby establishes the
STOCK INCENTIVE PLAN OF 1999 (the "Plan") for its corporate, divisional and
Subsidiary officers and other key employees. The Plan permits the grant and
award of Stock Options, Restricted Stock, Stock Awards and Tax Benefit Rights.

          1.2          Purpose of Plan. The purpose of the Plan is to provide
officers and key management employees of the Company, its divisions and its
Subsidiaries with an increased incentive to contribute to the long-term
performance and growth of the Company and its Subsidiaries, to join the
interests of officers and key employees with the interests of the Company's
stockholders through the opportunity for increased stock ownership and to
attract and retain officers and key employees. The Plan is further intended to
provide flexibility to the Company in structuring long-term incentive
compensation to best promote the foregoing objectives. Within that context, the
Plan is intended to provide performance-based compensation under Section 162(m)
of the Code and shall be interpreted, administered and amended if necessary to
achieve that purpose.

SECTION 2

DEFINITIONS

          The following words have the following meanings unless a different
meaning plainly is required by the context:

          2.1          "Act" means the Securities Exchange Act of 1934, as
amended.

          2.2          "Board" means the Board of Directors of the Company.

          2.3          "Change in Control," unless otherwise defined in an
Incentive Award, means (a) the failure of the Continuing Directors at any time
to constitute at least a majority of the members of the Board; (b) the
acquisition by any Person other than an Excluded Holder of beneficial ownership
(within the meaning of Rule 13d-3 issued under the Act) of 20% or more of the
outstanding Common Stock or the combined voting power of the Company's
outstanding securities entitled to vote generally in the election of directors;
(c) the approval by the stockholders of the Company of a reorganization, merger
or consolidation, unless with or into a Permitted Successor; or (d) the approval
by the stockholders of the Company of a complete




--------------------------------------------------------------------------------


liquidation or dissolution of the Company or the sale or disposition of all or
substantially all of the assets of the Company other than to a Permitted
Successor.

          2.4          "Code" means the Internal Revenue Code of 1986, as
amended.

          2.5          "Committee" means the Compensation Committee of the
Board. The Committee shall consist of at least 2 members of the Board and all of
its members shall be "non-employee directors" as defined in Rule 16b-3 issued
under the Act and "outside directors" as defined in the regulations issued under
Section 162(m) of the Code.

          2.6          "Common Stock" means the Common Stock, $1 par value, of
the Company.

          2.7          "Company" means Wolverine World Wide, Inc., a Delaware
corporation, and its successors and assigns.

          2.8          "Continuing Directors" mean the individuals constituting
the Board as of the date this Plan was adopted and any subsequent directors
whose election or nomination for election by the Company's stockholders was
approved by a vote of three-quarters (3/4) of the individuals who are then
Continuing Directors, but specifically excluding any individual whose initial
assumption of office occurs as a result of either an actual or threatened
election contest (as the term is used in Rule 14a-11 of Regulation 14A issued
under the Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of a Person other than the Board.

          2.9          "Employee Benefit Plan" means any plan or program
established by the Company or a Subsidiary for the compensation or benefit of
employees of the Company or any of its Subsidiaries.

          2.10          "Excluded Holder" means (a) any Person who at the time
this Plan was adopted was the beneficial owner of 20% or more of the outstanding
Common Stock; or (b) the Company, a Subsidiary or any Employee Benefit Plan of
the Company or a Subsidiary or any trust holding Common Stock or other
securities pursuant to the terms of an Employee Benefit Plan.

          2.11          "Incentive Award" means the award or grant of a Stock
Option, Restricted Stock, Stock Award or Tax Benefit Right to a Participant
pursuant to the Plan.

          2.12          "Market Value" shall equal the mean of the highest and
lowest sale prices of shares of Common Stock reported on the New York Stock
Exchange (or any successor exchange that is the primary stock exchange for
trading of Common Stock) on the date of grant, exercise or vesting, as
applicable, or if the New York Stock Exchange (or any such successor) is closed
on that date, the last preceding date on which the New York Stock Exchange (or
any such successor) was open for trading and on which shares of Common Stock
were traded.

          2.13          "Participant" means a corporate officer, divisional
officer or any key employee of the Company, its divisions or its Subsidiaries
who is granted an Incentive Award under the Plan.



2

--------------------------------------------------------------------------------




          2.14          "Permitted Successor" means a company that, immediately
following the consummation of a transaction specified in clauses (c) and (d) of
the definition of "Change in Control" above, satisfies each of the following
criteria: (a) 50% or more of the outstanding common stock of the company and the
combined voting power of the outstanding securities of the company entitled to
vote generally in the election of directors (in each case determined immediately
following the consummation of the applicable transaction) is beneficially owned,
directly or indirectly, by all or substantially all of the Persons who were the
beneficial owners of the Company's outstanding Common Stock and outstanding
securities entitled to vote generally in the election of directors
(respectively) immediately prior to the applicable transaction; (b) no Person
other than an Excluded Holder beneficially owns, directly or indirectly, 20% or
more of the outstanding common stock of the company or the combined voting power
of the outstanding securities of the company entitled to vote generally in the
election of directors (for these purposes the term Excluded Holder shall include
the company, any subsidiary of the company and any employee benefit plan of the
company or any such subsidiary or any trust holding common stock or other
securities of the company pursuant to the terms of any such employee benefit
plan); and (c) at least a majority of the board of directors of the company is
comprised of Continuing Directors.

          2.15          "Person" has the same meaning as set forth in Sections
13(d) and 14(d)(2) of the Act.

          2.16          "Restricted Period" means the period of time during
which Restricted Stock awarded under the Plan is subject to restrictions. The
Restricted Period may differ among Participants and may have different
expiration dates with respect to shares of Common Stock covered by the same
Incentive Award.

          2.17          "Restricted Stock" means Common Stock awarded to a
Participant pursuant to Section 6 of the Plan.

          2.18          "Retirement" means the voluntary termination of all
employment by a Participant after the Participant has attained 60 years of age,
or such other age as shall be determined by the Committee in its sole discretion
or as otherwise may be set forth in the Incentive Award agreement or other grant
document with respect to a Participant and a particular Incentive Award.

          2.19          "Stock Award" means an award of Common Stock awarded to
a Participant pursuant to Section 7 of the Plan.

          2.20          "Stock Option" means the right to purchase Common Stock
at a stated price for a specified period of time. For purposes of the Plan, a
Stock Option may be either an incentive stock option within the meaning of
Section 422(b) of the Code or a nonqualified stock option.

          2.21          "Subsidiary" means any corporation or other entity of
which 50% or more of the outstanding voting stock or voting ownership interest
is directly or indirectly owned or controlled by the Company or by 1 or more
Subsidiaries of the Company.



3

--------------------------------------------------------------------------------




          2.22          "Tax Benefit Right" means any right granted to a
Participant pursuant to Section 8 of the Plan.

SECTION 3

ADMINISTRATION

          3.1          Power and Authority. The Committee shall administer the
Plan. The Committee may delegate record keeping, calculation, payment and other
ministerial administrative functions to individuals designated by the Committee,
who may be officers or employees of the Company or its Subsidiaries. Except as
limited in this Plan or as may be necessary to ensure that this Plan provides
performance-based compensation under Section 162(m) of the Code, the Committee
shall have all of the express and implied powers and duties set forth in the
Bylaws of the Company and this Plan, shall have full power and authority to
interpret the provisions of the Plan and Incentive Awards granted under the Plan
and shall have full power and authority to supervise the administration of the
Plan and Incentive Awards granted under the Plan and to make all other
determinations considered necessary or advisable for the administration of the
Plan. All determinations, interpretations and selections made by the Committee
regarding the Plan shall be final and conclusive. The Committee shall hold its
meetings at such times and places as it considers advisable. Action may be taken
by a written instrument signed by a majority of the members of the Committee and
any action so taken shall be fully as effective as if it had been taken at a
meeting duly called and held. The Committee shall make such rules and
regulations for the conduct of its business as it considers advisable.

          3.2          Grants or Awards to Participants. In accordance with and
subject to the provisions of the Plan, the Committee shall have the authority to
determine all provisions of Incentive Awards as the Committee may consider
necessary or desirable and as are consistent with the terms of the Plan,
including, without limitation, the following: (a) the persons who shall be
selected as Participants; (b) the nature and, subject to the limitation set
forth in Section 4.2 of the Plan, extent of the Incentive Awards to be made to
each Participant (including the number of shares of Common Stock to be subject
to each Incentive Award, any exercise price, the manner in which an Incentive
Award will vest or become exercisable and the form of payment for the Incentive
Award); (c) the time or times when Incentive Awards will be granted; (d) the
duration of each Incentive Award; and (e) the restrictions and other conditions
to which payment or vesting of Incentive Awards may be subject.

          3.3          Amendments or Modifications of Awards. The Committee
shall have the authority to amend or modify the terms of any outstanding
Incentive Award in any manner, provided that the amended or modified terms are
not prohibited by the Plan as then in effect, including, without limitation, the
authority to: (a) modify the number of shares or other terms and conditions of
an Incentive Award; (b) extend the term of an Incentive Award; (c) accelerate
the exercisability or vesting or otherwise terminate, waive or modify any
restrictions relating to an Incentive Award; (d) accept the surrender of any
outstanding Incentive Award; and (e) to the extent not previously exercised or
vested, authorize the grant of new Incentive Awards in substitution for
surrendered Incentive Awards; provided, that Incentive Awards issued under the
Plan may not be repriced, replaced, regranted through cancellation or modified
without


4

--------------------------------------------------------------------------------


stockholder approval if the effect of such repricing, replacement, regrant or
modification would be to reduce the exercise price of then outstanding Incentive
Awards to the same Participants.

          3.4          Indemnification of Committee Members. Neither any member
or former member of the Committee nor any individual to whom authority is or has
been delegated shall be personally responsible or liable for any act or omission
in connection with the performance of powers or duties or the exercise of
discretion or judgment in the administration and implementation of the Plan.
Each person who is or shall have been a member of the Committee shall be
indemnified and held harmless by the Company from and against any cost,
liability or expense imposed or incurred in connection with such person's or the
Committee's taking or failing to take any action under the Plan. Each such
person shall be justified in relying on information furnished in connection with
the Plan's administration by any appropriate person or persons.

SECTION 4

SHARES SUBJECT TO THE PLAN

          4.1          Number of Shares. Subject to adjustment as provided in
Section 4.3 of the Plan, the total number of shares of Common Stock available
for Incentive Awards under the Plan shall be 2,000,000 shares of Common Stock;
plus shares subject to Incentive Awards that are canceled, surrendered,
modified, exchanged for substitute Incentive Awards or expire or terminate prior
to the exercise or vesting of the Incentive Award in full and shares that are
surrendered to the Company in connection with the exercise or vesting of an
Incentive Award, whether previously owned or otherwise subject to such Incentive
Award. Such shares shall be authorized and may be either unissued or treasury
shares or shares repurchased by the Company, including shares purchased on the
open market.

          4.2          Limitation Upon Incentive Awards. No Participant shall be
granted, during any calendar year, Incentive Awards with respect to more than
25% of the total number of shares of Common Stock available for Incentive Awards
under the Plan set forth in Section 4.1 of the Plan, subject to adjustment as
provided in Section 4.3 of the Plan. The purpose of this Section 4.2 is to
ensure that the Plan provides performance-based compensation under Section
162(m) of the Code and this Section 4.2 shall be interpreted, administered and
amended if necessary to achieve that purpose.

          4.3          Adjustments.

          (a)          Stock Dividends and Distributions. If the number of
shares of Common Stock outstanding changes by reason of a stock dividend, stock
split, recapitalization or other general distribution of Common Stock or other
securities to holders of Common Stock, the number and kind of securities subject
to Incentive Awards and reserved for issuance under the Plan, together with
applicable exercise prices, as well as the number of shares available for
issuance under the Plan, shall be adjusted appropriately. No fractional shares
shall be issued pursuant to the Plan and any fractional shares resulting from
such adjustments shall be eliminated from the respective Incentive Awards.



5

--------------------------------------------------------------------------------




          (b)          Other Actions Affecting Common Stock. If there occurs,
other than as described in the preceding subsection, any merger, business
combination, recapitalization, reclassification, subdivision or combination
approved by the Board that would result in the Persons who were stockholders of
the Company immediately prior to the effective time of any such transaction
owning or holding, in lieu of or in addition to shares of Common Stock, other
securities, money and/or property (or the right to receive other securities,
money and/or property) immediately after the effective time of such transaction,
then the outstanding Incentive Awards and reserves for Incentive Awards under
this Plan shall be adjusted in such manner and at such time as shall be
equitable under the circumstances. It is intended that in the event of any such
transaction, Incentive Awards under this Plan shall entitle the holder of each
Incentive Award to receive (upon exercise in the case of Stock Options), in lieu
of or in addition to shares of Common Stock, any other securities, money and/or
property receivable upon consummation of any such transaction by holders of
Common Stock with respect to each share of Common Stock outstanding immediately
prior to the effective time of such transaction; upon any such adjustment,
holders of Incentive Awards under this Plan shall have only the right to receive
in lieu of or in addition to shares of Common Stock such other securities, money
and/or other property as provided by the adjustment. If the agreement,
resolution or other document approved by the Board to effect any such
transaction provides for the adjustment of Incentive Awards under the Plan in
connection with such transaction, then the adjustment provisions contained in
such agreement, resolution or other document shall be final and conclusive.

SECTION 5

STOCK OPTIONS

          5.1          Grant. A Participant may be granted one or more Stock
Options under the Plan. The Committee, in its discretion, may provide in the
initial grant of a Stock Option or other Incentive Award for the subsequent
automatic grant of additional Stock Options for the number of shares, if any,
that are subject to the initial Stock Option or other Incentive Award and
surrendered to the Company in connection with the exercise or vesting of the
initial or any subsequently granted Stock Option or other Incentive Award. Stock
Options shall be subject to such terms and conditions, consistent with the other
provisions of the Plan, as may be determined by the Committee in its sole
discretion. In addition, the Committee may vary, among Participants and among
Stock Options granted to the same Participant, any and all of the terms and
conditions of the Stock Options granted under the Plan. Subject to the
limitation imposed by Section 4.2 of the Plan, the Committee shall have complete
discretion in determining the number of Stock Options granted to each
Participant. The Committee may designate whether or not a Stock Option is to be
considered an incentive stock option as defined in Section 422(b) of the Code;
provided, that the number of shares of Common Stock that may be designated as
subject to incentive stock options for any given Participant shall be limited to
that number of shares that become exercisable for the first time by the
Participant during any calendar year (under all plans of the Company and its
Subsidiaries) and have an aggregate Market Value less than or equal to $100,000
(or such other amount as may be set forth in the Code) and all shares subject to
an



6

--------------------------------------------------------------------------------


Incentive Award that have a Market Value in excess of such aggregate amount
shall automatically be subject to Stock Options that are not incentive stock
options.

          5.2          Stock Option Agreements. Stock Options shall be evidenced
by stock option agreements and/or certificates of award containing the terms and
conditions applicable to such Stock Options. To the extent not covered by the
stock option agreement, the terms and conditions of this Section 5 shall govern.

          5.3          Stock Option Price. The per share Stock Option price
shall be determined by the Committee, but shall be a price that is equal to or
higher than the par value of the Company's Common Stock; provided, that the per
share Stock Option price for any shares designated as incentive stock options
shall be equal to or greater than 100% of the Market Value on the date of grant.

          5.4          Medium and Time of Payment. The exercise price for each
share purchased pursuant to a Stock Option granted under the Plan shall be
payable in cash or, if the Committee consents or provides in the applicable
stock option agreement or grant, in shares of Common Stock (including Common
Stock to be received upon a simultaneous exercise of that or any other Incentive
Award) or other consideration substantially equivalent to cash. The time and
terms of payment may be amended with the consent of a Participant before or
after exercise of a Stock Option. The Committee may from time to time authorize
payment of all or a portion of the Stock Option price in the form of a
promissory note or other deferred payment installments according to such terms
as the Committee may approve. The Board may restrict or suspend the power of the
Committee to permit such loans and may require that adequate security be
provided.

          5.5          Stock Options Granted to 10% Stockholders. No Stock
Option granted to any Participant who at the time of such grant owns, together
with stock attributed to such Participant under Section 424(d) of the Code, more
than 10% of the total combined voting power of all classes of stock of the
Company or any of its Subsidiaries may be designated as an incentive stock
option, unless such Stock Option provides an exercise price equal to at least
110% of the Market Value of the Common Stock and the exercise of the Stock
Option after the expiration of 5 years from the date of grant of the Stock
Option is prohibited by its terms.

          5.6          Limits on Exercisability. Except as set forth in Section
5.5, Stock Options shall be exercisable for such periods, not to exceed 10 years
from the date of grant, as may be fixed by the Committee. At the time of the
exercise of a Stock Option, the holder of the Stock Option, if requested by the
Committee, must represent to the Company that the shares are being acquired for
investment and not with a view to the distribution thereof. The Committee may in
its discretion require a Participant to continue the Participant's service with
the Company and its Subsidiaries for a certain length of time prior to a Stock
Option becoming exercisable and may eliminate such delayed vesting provisions.


7

--------------------------------------------------------------------------------




          5.7          Restrictions on Transferability.

          (a)          General. Unless the Committee otherwise consents or
permits (before or after the option grant) or unless the stock option agreement
or grant provides otherwise, Stock Options granted under the Plan may not be
sold, exchanged, transferred, pledged, assigned or otherwise alienated or
hypothecated except by will or the laws of descent and distribution, and, as a
condition to any transfer permitted by the Committee or the terms of the stock
option agreement or grant, the transferee must execute a written agreement
permitting the Company to withhold from the shares subject to the Stock Option a
number of shares having a Market Value at least equal to the amount of any
federal, state or local withholding or other taxes associated with or resulting
from the exercise of a Stock Option. All provisions of a Stock Option that are
determined with reference to the Participant, including without limitation those
that refer to the Participant's employment with the Company or its Subsidiaries,
shall continue to be determined with reference to the Participant after any
transfer of a Stock Option.

          (b)          Other Restrictions. The Committee may impose other
restrictions on any shares of Common Stock acquired pursuant to the exercise of
a Stock Option under the Plan as the Committee deems advisable, including,
without limitation, restrictions under applicable federal or state securities
laws.

          5.8          Termination of Employment or Officer Status. Unless the
Committee otherwise consents or permits (before or after the option grant) or
unless the stock option agreement or grant provides otherwise:

          (a)          General. If a Participant ceases to be employed by or an
officer of the Company or one of its Subsidiaries for any reason other than the
Participant's death, disability, Retirement or termination for cause, the
Participant may exercise his or her Stock Options in accordance with their terms
for a period of 3 months after such termination of employment or officer status,
but only to the extent the Participant was entitled to exercise the Stock
Options on the date of termination. For purposes of the Plan, the following
shall not be considered a termination of employment or officer status: (i) a
transfer of an employee from the Company to any Subsidiary; (ii) a leave of
absence, duly authorized in writing by the Company, for military service or for
any other purpose approved by the Company if the period of such leave does not
exceed 90 days; (iii) a leave of absence in excess of 90 days, duly authorized
in writing by the Company, provided that the employee's right to re-employment
is guaranteed by statute, contract or written policy of the Company; or (iv) a
termination of employment with continued service as an officer. For purposes of
the Plan, termination of employment shall be considered to occur on the date on
which the employee is no longer obligated to perform services for the Company or
any of its Subsidiaries and the employee's right to re-employment is not
guaranteed by statute, contract or written policy of the Company, regardless of
whether the employee continues to receive compensation from the Company or any
of its Subsidiaries after such date.



8

--------------------------------------------------------------------------------




          (b)          Death. If a Participant dies either while an employee or
officer of the Company or one of its Subsidiaries or after the termination of
employment other than for cause but during the time when the Participant could
have exercised a Stock Option, the Stock Options issued to such Participant
shall be exercisable in accordance with their terms by the personal
representative of such Participant or other successor to the interest of the
Participant for 1 year after the Participant's death, but only to the extent
that the Participant was entitled to exercise the Stock Options on the date of
death or termination of employment, whichever first occurred, and not beyond the
original terms of the Stock Options.

          (c)          Disability. If a Participant ceases to be an employee or
officer of the Company or one of its Subsidiaries due to the Participant's
disability, the Participant may exercise his or her Stock Options in accordance
with their terms for 1 year following such termination of employment, but only
to the extent that the Participant was entitled to exercise the Stock Options on
the date of such event and not beyond the original terms of the Stock Options.

          (d)          Participant Retirement. If a Participant Retires as an
employee or officer of the Company or one of its Subsidiaries, Stock Options
granted under the Plan may be exercised in accordance with their terms during
the remaining terms of the Stock Options.

          (e)          Termination for Cause. If a Participant is terminated for
cause, the Participant shall have no further right to exercise any Stock Options
previously granted. The Committee or officers designated by the Committee shall
have absolute discretion to determine whether a termination is for cause.

SECTION 6

RESTRICTED STOCK

          6.1          Grant. A Participant may be granted Restricted Stock
under the Plan. Restricted Stock shall be subject to such terms and conditions,
consistent with the other provisions of the Plan, as shall be determined by the
Committee in its sole discretion. The Committee may impose such restrictions or
conditions, consistent with the provisions of the Plan, to the vesting of
Restricted Stock as it considers appropriate. The Committee may also require
that certificates representing shares of Restricted Stock be retained and held
in escrow by a designated employee or agent of the Company or any Subsidiary
until any restrictions applicable to shares of Common Stock so retained have
been satisfied or lapsed.

          6.2          Restricted Stock Agreements. Awards of Restricted Stock
shall be evidenced by restricted stock agreements or certificates of award
containing such terms and conditions, consistent with the provisions of the
Plan, as the Committee shall from time to time determine. Unless a restricted
stock agreement or certificate provides otherwise, Restricted Stock awards shall
be subject to the terms and conditions set forth in this Section 6.


9

--------------------------------------------------------------------------------




          6.3          Termination of Employment or Officer Status. Unless the
Committee otherwise consents or permits (before or after the grant of Restricted
Stock) or unless the restricted stock agreement or grant provides otherwise:

          (a)          General. In the event of termination of employment or
officer status during the Restricted Period for any reason other than death,
disability, Retirement or termination for cause, any shares of Restricted Stock
still subject to restrictions at the date of such termination shall
automatically be forfeited and returned to the Company. For purposes of the
Plan, the following shall not be considered a termination of employment or
officer status: (i) a transfer of an employee from the Company to any
Subsidiary; (ii) a leave of absence, duly authorized in writing by the Company,
for military service or for any other purpose approved by the Company if the
period of such leave does not exceed 90 days; (iii) a leave of absence in excess
of 90 days duly authorized in writing by the Company, provided that the
employee's right to re-employment is guaranteed by statute, contract or written
policy of the Company; and (iv) a termination of employment with continued
service as an officer. For purposes of the Plan, termination of employment shall
be considered to occur on the date on which the employee is no longer obligated
to perform services for the Company or any of its Subsidiaries and the
employee's right to re-employment is not guaranteed by statute, contract or
written policy of the Company, regardless of whether the employee continues to
receive compensation from the Company or any of its Subsidiaries after such
date.

          (b)          Death, Retirement or Disability. In the event a
Participant terminates his or her employment with the Company because of death,
disability or Retirement during the Restricted Period, the restrictions
applicable to the shares of Restricted Stock shall terminate automatically with
respect to that number of shares (rounded to the nearest whole number) equal to
the total number of shares of Restricted Stock granted to such Participant
multiplied by the number of full months that have elapsed since the date of
grant divided by the total number of full months in the Restricted Period. All
remaining shares shall be forfeited and returned to the Company; provided, that
the Committee may, in its sole discretion, waive the restrictions remaining on
any or all such remaining shares of Restricted Stock either before or after the
death, disability or Retirement of the Participant.

          (c)          Termination for Cause. If a Participant's employment is
terminated for cause, the Participant shall have no further right to exercise or
receive any Restricted Stock and all Restricted Stock still subject to
restrictions at the date of such termination shall automatically be forfeited
and returned to the Company. The Committee or officers designated by the
Committee shall have absolute discretion to determine whether a termination is
for cause.

          6.4          Restrictions on Transferability.

          (a)          General. Unless the Committee otherwise consents or
permits or unless the terms of the restricted stock agreement or grant provide
otherwise: (i) shares of Restricted Stock shall not be sold, exchanged,
transferred, pledged, assigned or otherwise



10

--------------------------------------------------------------------------------


alienated or hypothecated during the Restricted Period except by will or the
laws of descent and distribution; and (ii) all rights with respect to Restricted
Stock granted to a Participant under the Plan shall be exercisable during the
Participant's lifetime only by such Participant, his or her guardian or legal
representative.

          (b)          Other Restrictions. The Committee may impose other
restrictions on any shares of Common Stock acquired pursuant to an award of
Restricted Stock under the Plan as the Committee considers advisable, including,
without limitation, restrictions under applicable federal or state securities
laws.

          6.5          Legending of Restricted Stock. Any certificates
evidencing shares of Restricted Stock awarded pursuant to the Plan shall bear
the following legend:

> The shares represented by this certificate were issued subject to certain
> restrictions under the Wolverine World Wide, Inc. Stock Incentive Plan of 1999
> (the "Plan"). This certificate is held subject to the terms and conditions
> contained in a restricted stock agreement that includes a prohibition against
> the sale or transfer of the stock represented by this certificate except in
> compliance with that agreement and that provides for forfeiture upon certain
> events. Copies of the Plan and the restricted stock agreement are on file in
> the office of the Secretary of the Company.

          6.6          Rights as a Stockholder. A Participant shall have all
voting, dividend, liquidation and other rights with respect to Restricted Stock
held of record by such Participant as if the Participant held unrestricted
Common Stock; provided, that the unvested portion of any award of Restricted
Stock shall be subject to any restrictions on transferability or risks of
forfeiture imposed pursuant to Sections 6.1, 6.3 and 6.4 of the Plan. Unless the
Committee otherwise determines or unless the terms of the restricted stock
agreement or grant provide otherwise, any noncash dividends or distributions
paid with respect to shares of unvested Restricted Stock shall be subject to the
same restrictions as the shares to which such dividends or distributions relate.

SECTION 7

STOCK AWARDS

          7.1          Grant. A Participant may be granted one or more Stock
Awards under the Plan. Stock Awards shall be subject to such terms and
conditions, consistent with the other provisions of the Plan, as may be
determined by the Committee in its sole discretion.

          7.2          Rights as a Stockholder. A Participant shall have all
voting, dividend, liquidation and other rights with respect to shares of Common
Stock issued to the Participant as a Stock Award under this Section 7 upon the
Participant becoming the holder of record of the Common Stock granted pursuant
to such Stock Award; provided, that the Committee may impose such restrictions
on the assignment or transfer of Common Stock awarded pursuant to a Stock Award
as it considers appropriate.


11

--------------------------------------------------------------------------------




SECTION 8

TAX BENEFIT RIGHTS

          8.1          Grant. A Participant may be granted Tax Benefit Rights
under the Plan to encourage a Participant to exercise Stock Options and provide
certain tax benefits to the Company. A Tax Benefit Right entitles a Participant
to receive from the Company or a Subsidiary a cash payment not to exceed the
amount calculated by multiplying the ordinary income, if any, realized by the
Participant for federal tax purposes as a result of the exercise of a
nonqualified stock option, or the disqualifying disposition of shares acquired
under an incentive stock option, by the maximum federal income tax rate
(including any surtax or similar charge or assessment) for corporations, plus
the applicable state and local tax imposed on the exercise of the Stock Option
or the disqualifying disposition.

          8.2          Restrictions. A Tax Benefit Right may be granted only
with respect to a Stock Option issued and outstanding or to be issued under the
Plan or any other plan of the Company or its Subsidiaries that has been approved
by the stockholders as of the date of the Plan and may be granted concurrently
with or after the grant of the Stock Option. Such rights with respect to
outstanding Stock Options shall be issued only with the consent of the
Participant if the effect would be to disqualify an incentive stock option,
change the date of grant or the exercise price or otherwise impair the
Participant's existing Stock Options.

          8.3          Terms and Conditions. The Committee shall determine the
terms and conditions of any Tax Benefit Rights granted and the Participants to
whom such rights will be granted with respect to Stock Options under the Plan or
any other plan of the Company. The Committee may amend, cancel, limit the term
of or limit the amount payable under a Tax Benefit Right at any time prior to
the exercise of the related Stock Option, unless otherwise provided under the
terms of the Tax Benefit Right. The net amount of a Tax Benefit Right, subject
to withholding, may be used to pay a portion of the Stock Option price, unless
otherwise provided by the Committee.

SECTION 9

CHANGE IN CONTROL

          9.1          Acceleration of Vesting. If a Change in Control of the
Company shall occur, then, unless the Committee or the Board otherwise
determines with respect to 1 or more Incentive Awards, without action by the
Committee or the Board: (a) all outstanding Stock Options shall become
immediately exercisable in full and shall remain exercisable during the
remaining term thereof, regardless of whether the Participants to whom such
Stock Options have been granted remain in the employ or service of the Company
or any Subsidiary; and (b) all other outstanding Incentive Awards shall become
immediately fully vested and exercisable and nonforfeitable.

          9.2          Cash Payment for Stock Options. If a Change in Control of
the Company shall occur, then the Committee, in its sole discretion, and without
the consent of any Participant affected thereby, may determine that some or all
Participants holding outstanding Stock Options shall receive, with respect to
some or all of the shares of Common Stock subject to such Stock


12

--------------------------------------------------------------------------------


Options, as of the effective date of any such Change in Control of the Company,
cash in an amount equal to the greater of the excess of (a) the highest sales
price of the shares on the New York Stock Exchange on the date immediately prior
to the effective date of such Change in Control of the Company or (b) the
highest price per share actually paid in connection with any Change in Control
of the Company over the exercise price per share of such Stock Options.

SECTION 10

GENERAL PROVISIONS

          10.1          No Rights to Awards. No Participant or other person
shall have any claim to be granted any Incentive Award under the Plan and there
is no obligation of uniformity of treatment of Participants or holders or
beneficiaries of Incentive Awards under the Plan. The terms and conditions of
Incentive Awards of the same type and the determination of the Committee to
grant a waiver or modification of any Incentive Award and the terms and
conditions thereof need not be the same with respect to each Participant.

          10.2          Withholding. The Company or a Subsidiary shall be
entitled to: (a) withhold and deduct from future wages of a Participant (or from
other amounts that may be due and owing to a Participant from the Company or a
Subsidiary), or make other arrangements for the collection of, all legally
required amounts necessary to satisfy any and all federal, state, local and
foreign withholding and employment-related tax requirements attributable to an
Incentive Award, including, without limitation, the grant, exercise or vesting
of, or payment of dividends with respect to, an Incentive Award or a
disqualifying disposition of Common Stock received upon exercise of an incentive
stock option; or (b) require a Participant promptly to remit the amount of such
withholding to the Company before taking any action with respect to an Incentive
Award. Unless the Committee determines otherwise, withholding may be satisfied
by withholding Common Stock to be received upon exercise or vesting of an
Incentive Award or by delivery to the Company of previously owned Common Stock.

          10.3          Compliance With Laws; Listing and Registration of
Shares. All Incentive Awards granted under the Plan (and all issuances of Common
Stock or other securities under the Plan) shall be subject to all applicable
laws, rules and regulations, and to the requirement that if at any time the
Committee shall determine, in its discretion, that the listing, registration or
qualification of the shares covered thereby upon any securities exchange or
under any state or federal law, or the consent or approval of any governmental
regulatory body, is necessary or desirable as a condition of, or in connection
with, the grant of such Incentive Award or the issue or purchase of shares
thereunder, such Incentive Award may not be exercised in whole or in part, or
the restrictions on such Incentive Award shall not lapse, unless and until such
listing, registration, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Committee.



13

--------------------------------------------------------------------------------




          10.4          No Limit on Other Compensation Arrangements. Nothing
contained in the Plan shall prevent the Company or any Subsidiary from adopting
or continuing in effect other or additional compensation arrangements, including
the grant of stock options and other stock-based awards, and such arrangements
may be either generally applicable or applicable only in specific cases.

          10.5          No Right to Employment. The grant of an Incentive Award
shall not be construed as giving a Participant the right to be retained in the
employ of the Company or any Subsidiary. The Company or any Subsidiary may at
any time dismiss a Participant from employment, free from any liability or any
claim under the Plan, unless otherwise expressly provided in the Plan or in any
written agreement with a Participant.

          10.6          Suspension of Rights under Incentive Awards. The
Company, by written notice to a Participant, may suspend a Participant's and any
transferee's rights under any Incentive Award for a period not to exceed 30 days
while the termination for cause of that Participant's employment with the
Company and its Subsidiaries is under consideration.

          10.7          Governing Law. The validity, construction and effect of
the Plan and any rules and regulations relating to the Plan shall be determined
in accordance with the laws of the State of Delaware and applicable federal law.

          10.8          Severability. In the event any provision of the Plan
shall be held illegal or invalid for any reason, the illegality or invalidity
shall not affect the remaining provisions of the Plan and the Plan shall be
construed and enforced as if the illegal or invalid provision had not been
included.

SECTION 11

TERMINATION AND AMENDMENT

          The Board may terminate the Plan at any time or may from time to time
amend the Plan as it considers proper and in the best interests of the Company,
provided that no such amendment may impair any outstanding Incentive Award
without the consent of the Participant, except according to the terms of the
Plan or the Incentive Award. No termination, amendment or modification of the
Plan shall become effective with respect to any Incentive Award previously
granted under the Plan without the prior written consent of the Participant
holding such Incentive Award unless such amendment or modification operates
solely to the benefit of the Participant.

SECTION 12

EFFECTIVE DATE AND DURATION OF THE PLAN

          This Plan shall take effect April 23, 1999, subject to approval by the
stockholders at the 1999 Annual Meeting of Stockholders or any adjournment
thereof or at a Special Meeting of Stockholders. Unless earlier terminated by
the Board of Directors, no Incentive Award shall be granted under the Plan after
April 22, 2009.




14

--------------------------------------------------------------------------------